THOMAS, J.
Appellant appeals the denial of his petition for a writ of mandamus seeking removal of a detainer. The trial court failed to address Appellant’s argument that the charges that formed the basis of the de-tainer were barred by the expiration of the statute of limitations. As we must consider Appellant’s allegations in his petition as true, Appellant has sufficiently alleged a basis for removal of the detainer, and the trial court should have considered the same. See Jenkins v. State, 957 So.2d 20 (Fla. 5th DCA 2007); Perkins v. State, 766 So.2d 1173 (Fla. 5th DCA 2000).
Accordingly, we reverse the appealed order and remand with directions to the lower court to expeditiously issue an order to the Okaloosa County Sheriffs Office to show cause why mandamus should not be granted and the detainer removed.
*1027REVERSED and REMANDED with directions.
BENTON, C.J., and CLARK, J„ concur.